UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6564


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LIONEL NELSON WILLIAMS, a/k/a Harun Ash-Shababi,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:17-cr-00001-AWA-LRL-1)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Lionel Nelson Williams, Appellant Pro Se. Andrew Curtis Bosse, Assistant United States
Attorney, Joseph Evan DePadilla, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lionel Nelson Williams appeals the district court’s order denying his motion for

compassionate release.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Williams, No. 2:17-cr-00001-AWA-LRL-1 (E.D. Va. Mar. 25, 2021). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2